11/02/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0539


                                         DA 21-0539
                                                                             FILED
 RAS JAHMIKES MATTA,                                                         NOV 0 2 2021
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
             Petitioner and Appellant,                                      State of rviorttana



       v.                                                              OR[)ER

 STATE OF MONTANA,

              Plaintiff and Appellee.


       Ras Jahmikes Matta moves this Court for appointment of counsel in his appeal.
Matta provides that he was convicted of a crime. He states that he is indigent and that he
cannot afford an attorney. Matta believes that he meets the eligibility requirements for the
appointment of counsel.
      Matta appeals an October 14, 2021 Yellowstone County District Court's denial of
his petition for postconviction relief. There is no right to the appointment of counsel in a
postconviction proceeding for relief, although a court may order the assignment of counsel
under the circumstances outlined in § 46-8-104, MCA. Matta represented himself in the
District Court. Matta has not demonstrated that extraordinary circumstances exist to justify
appointment of counsel, pursuant to § 46-8-104(3), MCA. Accordingly,
       IT IS ORDERED that Matta's Motion for Court Appointed Counsel is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to Ras
Jahrnikes Matta with a copy of this Court's Appellate Handbook.
                          44
      DATED this               day of November, 2021.
                                                  For the Court,




                                                                   Chief Justice